Citation Nr: 0718688	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  03-23 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial evaluation for residual 
scarring due to malignant fibrous histiocytoma, rated as 10 
percent disabling from January 18, 2002.

2.  Entitlement to a higher evaluation for muscle spasms of 
the right scapula area and residuals thereof as due to 
malignant fibrous histiocytoma, rated as noncompensably 
disabling from January 18, 2002, and rated as 30 percent 
disabling from January 17, 2006.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1967 to 
April 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2002 and August 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  These issues were 
previously remanded by the Board in November 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized them as set 
forth on the title page.

The veteran is service connected for residual scarring due to 
malignant fibrous histiocytoma, initially rated as 
noncompensably (zero percent) disabling from January 18, 
2002.  During the pendency of his appeal, he was awarded a 10 
percent rating by the RO, effective from January 18, 2002.  

The veteran is also service connected for what was originally 
characterized as muscle spasms due to the malignant fibrous 
histiocytoma, which was initially evaluated as being 
noncompensably (zero percent) disabling from January 18, 
2002.  On remand, the agency of original jurisdiction (AOJ) 
was tasked with determining, through medical examination, the 
extent, if any, of residual disability of the veteran's tumor 
and its treatment, whether due to scarring or muscle damage.  
After medical examination, the AOJ recharacterized the 
veteran's muscle spasms of the right scapula area disability 
to include limitations imposed by the residuals of his tumor 
on the movement of his right arm about the right shoulder 
joint.  This disability was evaluated as being 30 percent 
disabling effective January 17, 2006, the date of the 
examination that revealed definable limitation of motion.  

The Court has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that the recently assigned 30 
percent evaluation for limitation of motion would satisfy his 
appeal for a higher evaluation of the muscle spasms and their 
residual effect.  Nor has he or his representative otherwise 
suggested that the maximum rating available for that 
disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for residuals of muscle spasms of the right scapula area 
remains open and is properly before the Board.


FINDINGS OF FACT

1.  The veteran's residual scarring due to malignant fibrous 
histiocytoma is evidenced by a linear surgical scar five and 
one half inches long, and an area 20 cm wide by 30 cm long 
described as damage equating to a third degree burn/scar as a 
result of radiation therapy; there is underlying soft tissue 
damage.  

2.  From January 17, 2006, the veteran's muscle spasms of the 
right scapula area limit right arm motion to approximately 
the shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for 
scarring due to malignant fibrous histiocytoma have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7818 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7801, 7818 (2006).  

2.  The criteria for an initial compensable evaluation for 
muscle spasms of the right scapula area prior to January 17, 
2006, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 5201 (2006).

3.  The criteria for greater than a 30 percent rating for 
muscle spasms of the right scapula area with limitation of 
shoulder motion have not been met since January 17, 2006.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Code 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and April 2002, and December 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim so that VA could obtain it on his 
behalf.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews and the text of the relevant portions 
of the VA regulations.  The veteran was apprised of the 
criteria for assigning disability ratings and for award of an 
effective date in September 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   The veteran was also 
apprised of the changes to the rating criteria for evaluating 
disabilities involving the skin, including scarring.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet.

II.  Background

The veteran underwent an Agent Orange Registry Examination in 
April 2002.  This examination was unremarkable as regards the 
instant claims, except that the examiner noted that range of 
motion was slightly decreased, and that decreased range of 
motion of the right upper extremity, in forward flexion and 
abduction, were possibly related to the veteran's scar and 
radiation treatment.  

The veteran was afforded a VA examination in July 2002.  The 
examiner identified a linear surgical scar 5.5 inches long 
with surrounding tissue that appeared depressed.  There was 
no tenderness noted, and there was no keloid formation, 
ulceration, or scaling.  Also noted was an area of 
discoloration with burning sensation measuring nine inches by 
15 inches (135 sq in), with no ulceration, excoriation, 
edema, or inflammation.  The examiner diagnosed skin changes 
secondary to radiation therapy for malignant tumor.  

On remand, the veteran was afforded two additional 
examinations.  A joints examination was provided in January 
2006.  The examiner noted the veteran's medical history as 
regards the treatment of the tumor, including the 1998 
excision of the subsequent 38 radiological treatments.  The 
examiner also noted that the veteran has had regular 
examinations, but no specific treatment since 1998.  The 
veteran reported no incapacitating episodes of arthritis, no 
giving way of the right shoulder, and no instability, 
dislocation, or subluxation.  The veteran did report weakness 
in the shoulder, and weekly flare-ups of joint disease 
consisting of severe pain lasting a matter of hours.  

On examination, the veteran's range of motion of the right 
arm about the shoulder joint was noted to be from zero to 140 
degrees in flexion; from zero to 90 degrees in abduction; 
with rotation limited to 50 degrees externally and 40 degrees 
internally.  There was no loss of bone, no recurrent shoulder 
dislocations, no arthritis, and no ankylosis.  Pain began at 
or near the stated limitation of motion, but was not 
identified as the limiting factor.  There was no additional 
limitation of motion on repetitive use in any plane.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The examiner also identified a 6.5 cm scar.  He opined that 
there was a relationship between the veteran's malignant 
fibrous histiocytoma and subsequent surgical and radiation 
treatment, and the veteran's muscle function, pain, and skin 
discoloration.  

Since the above joints examination did not cover the 
veteran's scarring in detail, he was afforded a separate 
scars examination given in August 2006.  The dermatologist 
conducting this examination briefly noted the veteran's 
relevant medical history, and identified a 20 cm by 30 cm 
(600 sq cm, or 92.95 sq in) scar on the right back.  This 
scarring was not tender to palpation, and was not adhering to 
underlying tissue.  It was identified as resulting in 
limitation of motion or loss of function.  The examiner noted 
that this scarring resulted from radiation therapy and 
excision of the veteran's tumor.  There was underlying tissue 
damage.  The examiner further noted that the damage caused by 
the radiation therapy equates to a third degree burn/scar.  

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original ratings assigned have been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
muscle spasms of the right scapula area disability as it has 
been staged by the RO, that is, for the period prior to 
January 17, 2006, and for the period beginning January 17, 
2006.  As will be detailed below, the Board will evaluate the 
veteran's scarring disability claim as a claim for a higher 
evaluation of an original award, effective from the date of 
award of service connection.  

A.  Muscle spasms

As noted, the RO recharacterized the veteran's muscle spasms 
of the right scapula area disability to include limitations 
imposed by the residuals of his tumor on the movement of his 
right arm about the right shoulder joint, and increased the 
rating on that basis to 30 percent, effective from January 
17, 2006, the date of a VA examination that revealed the 
limitation.  However, the record provides no evidence 
warranting a re-characterization of the veteran's muscle 
spasm disability and an accordant reevaluation until the time 
of the January 17, 2006, examination.  

The May 2002 Agent Orange Registry Examination noted only a 
slightly decreased range of motion of the right upper 
extremity that was "possibly" related to the veteran's scar 
and radiation treatment.  This disability was initially 
evaluated on the basis of the July 2002 VA examination that 
found the skin on the veteran's back was discolored, had no 
ulceration, excoriation, edema, or inflammation; the 5.5 inch 
surgical scar had no tenderness, keloid formation, 
ulceration, or scaling; and that there was only slight 
limitation of range of motion.  

This disability was originally rated utilizing the criteria 
found at Diagnostic Code 5301, limitation of function of 
muscle group I.  38 C.F.R. § 4.73.  Under Diagnostic Code 
5301 a non-compensable rating is for application when there 
is slight limitation of upward rotation of the scapula; 
elevation of the arm above shoulder level.  A 10 percent 
rating is for application when there is moderate disability; 
a 20 percent rating is for application when there is a 
moderately severe disability related to the non-dominant side 
(e.g., left side of a right-handed person); a 30 percent 
rating is for application when there is moderately severe 
disability of the dominant side or severe disability related 
to the non-dominant side; and a 40 percent rating is for 
application when there is severe disability of the dominant 
side.  Id. 

This disability was originally rated as non-compensable, and 
the RO determined that a higher, 10 percent, rating was not 
warranted because there was no evidence that the veteran's 
muscle disability was moderately disabling.  The Board, too, 
finds that the evidence of record at the time does not 
warrant a compensable rating.  The May 2002 examiner noted 
only a slightly decreased range of motion of the right upper 
extremity that was "possibly" related to the veteran's scar 
and radiation treatment.  Since the examiner characterized 
the limitation of motion as slightly decreased range of 
motion, the Board finds that the veteran's disability picture 
more nearly approximates the criteria for the already 
assigned non-compensable rating for slight disability, and 
that a higher rating is not warranted from January 18, 2002, 
because the evidence does not show that there is moderate 
disability under Diagnostic Code 5301.  A compensable initial 
evaluation for the veteran's muscle spasms of the right 
scapula area related to his malignant fibrous histiocytoma is 
therefore not warranted.  

As noted, however, following the veteran's January 17, 2006, 
examination, the RO recharacterized the veteran's residuals 
of muscle spasms to reflect limitation imposed on the range 
of motion of the veteran's right arm about the shoulder 
joint.  

This disability is evaluated utilizing the rating criteria 
found at 5201, limitation of motion of the arm.  38 C.F.R. 
§ 4.71a.  Under Diagnostic Code 5201, a 20 percent evaluation 
is for application when range of motion of the major arm 
(related to "handedness") is limited to the shoulder level.  
A 30 percent evaluation is for application when range of 
motion of the arm is limited to midway between the side and 
shoulder level.  A 40 percent evaluation is for application 
when motion of the arm is limited to 25 degrees from the 
side.  

Here, the medical evidence shows that the veteran's right 
shoulder range of motion is limited to 90 degrees of 
abduction, or to the shoulder level.  Accordingly, the 
veteran's disability picture more nearly approximates the 
criteria required for a 20 percent evaluation under 
Diagnostic Code 5201.  Consequently, an increased rating, 
above the 30 percent currently assigned, is not warranted 
from January 17, 2006, because the medical evidence of record 
clearly shows that the veteran's range of motion is to 90 
degrees in abduction, well in excess of both the criteria for 
the 30 percent assigned, and the higher, 40 percent, rating.  

B.  Scarring

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin, 
which includes scarring.  See 67 Fed. Reg. 49,590-49,599 
(2002).  Because this change took effect during the pendency 
of the veteran's claim, both the former and the revised 
criteria will be considered in evaluating the veteran's 
service-connected scar.  (The veteran was notified of the 
change in criteria by way of the SOC that was issued in 
August 2003.)

At the time of the initial evaluation of the veteran's 
scarring, the medical evidence showed that there was a large 
area of radiation scarring, described by the July 2002 VA 
examiner as an area of discolored skin measuring nine inches 
by 15 inches (135 sq in) with a deep brownish tan compared to 
the rest of the skin on the veteran's back.  There was no 
ulceration, excoriation, edema, or inflammation.  Also noted 
was the surgical scar identified as a linear scar 5.5 inches 
long, with surrounding tissue appearing depressed.  There was 
no tenderness, and no keloid formation, ulceration, or 
scaling.  

The RO rated this surgical scar utilizing Diagnostic Code 
7818, new malignant skin growths under the old rating 
criteria, malignant skin neoplasms other than malignant 
melanoma under the new criteria.  This, in turn is rated 
based on scars, disfigurement, impairment of function, etc.  
In this case, evaluation was made utilizing the rating 
criteria found at Diagnostic Code 7801 for third degree burn 
scars.  38 C.F.R. § 4.118.  

The rating criteria under both the old and the new Diagnostic 
Code 7801 are nearly the same.  Under the old Diagnostic Code 
7801, a 10 percent rating is for application when there are 
third degree burn scars covering an area or areas exceeding 
six square inches (38.7 sq cm).  A 20 percent rating is for 
application when there are third degree burn scars covering 
an area or areas exceeding 12 square inches (77.4 sq cm).  A 
30 percent rating is for application when there are third 
degree burn scars covering an area or areas exceeding one-
half square foot (72 sq in, or 0.05 sq m).  A 40 percent 
rating is for application when there are third degree burn 
scars covering an area or areas exceeding one square foot 
(0.1 sq m).  (The Board notes here that the two VA examiners 
reported different measurements for the area scarred by 
radiation therapy.  However, the different dimensions do not 
affect the rating of this disability because they both fall 
within the same range for rating purposes.)  

The RO rated the veteran's scarring as 10 percent disabling 
under Diagnostic Code 7801, and determined that a higher 
rating was not warranted because the veteran's scarring did 
not cover an area or areas exceeding 12 square inches.  
However, the Board notes that that the veteran's scarred area 
was reported by the July 2002 VA examiner as being nine 
inches by 15 inches, with defines an area of 135 sq in (or 
92.95 sq in, as reported by the August 2006 examiner).  An 
area of scarring of this size warrants a 30 percent rating 
(area or areas exceeding one-half sq ft (72 sq in, or 0.05 sq 
m)), and this rating is warranted from the original effective 
date of January 18, 2002.  A higher rating is not warranted 
because the veteran's scarring does not encompass an area 
exceeding one sq ft (144 sq in; 0.1 sq m).  (Because the VA 
examiner has indicated that the scarring is tantamount to 
third degree burn scarring, the old Diagnostic Code 7801 
allows for the 30 percent rating.  Additionally, because the 
examiner also indicated that the scarring was associated with 
underlying tissue damage, it may be considered "deep," 
which allows for the application of the new Diagnostic Code 
7801.)  

The Board has considered other diagnostic codes under both 
the old and the new schedule of ratings for the skin, for 
possible application, but finds none.  Diagnostic Code 7800 
under both old and new criteria pertains to disfigurement of 
the head, face, or neck, and is thus inapt here.  Diagnostic 
Codes 7802 through 7805 only offer 10 percent ratings.  The 
remaining diagnostic codes under the old schedule relate to 
specific diseases of the skin, which is not the case her.  
Under the new criteria, some of the remaining diagnostic 
codes also relate to neoplasms and malignant melanoma, which, 
in turn, are rated under Diagnostic Codes 7800 through 7805, 
one of which, Diagnostic Code 7801, has been used in 
evaluating this disability.  

Thus, the Board finds that a 30 percent award is warranted 
from the effective date of this service-connected scarring 
disability, under both the old and the new rating criteria.

The Board notes that this disability encompasses scarring 
resulting from both surgical and radiation intervention 
related to the veteran's tumor.  Accordingly, the surgical 
scar, which is logically encompassed within the area of 
radiation scarring, does not warrant a separate rating as 
that would constitute pyramiding, which is not permitted by 
VA regulations.  38 C.F.R. § 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided).  In 
this regard, the Board notes that the previously evaluated 
muscle spasm disability, which also arose from the veteran's 
service-connected tumor, does not constitute pyramiding 
because the limitation of motion is a permitted separately 
compensable disability.  Id.  The surgical scar does not 
cause symptoms not contemplated in either of the two ratings 
discussed in this decision.




ORDER

Entitlement to a 30 percent initial evaluation for residual 
scarring due to malignant fibrous histiocytoma, is granted 
from January 18, 2002, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable initial evaluation for muscle 
spasms of the right scapula area, rated as noncompensably 
disabling from January 18, 2002, to January 17, 2006, is 
denied.  

Entitlement to an evaluation greater than 30 percent for 
disabling limitation of motion of the right shoulder 
secondary to muscle spasms of the right scapula area, for the 
period beginning January 17, 2006, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


